Case 7:16-cr-00529-NSR Document 244 Filed 09/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against- 16 CR 529-11 (NSR)
SHARRAHN WALTON, RESCHEDULING ORDER
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

In light of the recent Coronavirus Disease 2019 ("COVID-19") pandemic
affecting New York, and given the directives provided by the Chief Judge of the
United States District Court for the Southern District of New York to limit in-
person court appearances due to the risk presented by COVID-19, and a Court
scheduling conflict, it is hereby

ORDERED that the above case scheduled for Motion Hearing via
teleconference on September 18, 2020 is advanced to September 17, 2020 at
2:15 pm.

Dial-in instructions posted previously on the docket.

 

 

 

 

 

 

 

 

 

 

 

SO ORDERED. — -—
Dated: September 14, 2020 - 2
White Plains, New York ve —_—
NELSON S. ROMAN
United States District Judge
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
— |; DOC #:
|| DATE FILED:__@ [14 |%2e.

 

 
